UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 1, 2008 PHH CORPORATION (Exact name of registrant as specified in its charter) MARYLAND 1-7797 52-0551284 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 3000 Leadenhall Road Mt. Laurel, New Jersey 08054 (Address of principal executive offices, including zip code) (856)917-1744 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) Item 1.02Termination of a Material Agreement. (a) Termination of Merger Agreement On January 1, 2008, PHH Corporation (the “Company”) announced that it has given a notice of termination to General Electric Capital Corporation (“GECC”), a unit of General Electric Company, pursuant to the merger agreement (the “Merger Agreement”) dated March15, 2007 between the Company and GECC. As previously disclosed, the Merger Agreement provided that a wholly-owned subsidiary of GECC would merge with and into the Company (the “Merger”).The Company terminated the Merger Agreement pursuant to Section 8.1(b)(ii) because the Merger was not completed by December 31, 2007.A copy of the press release announcing the termination of the Merger Agreement is filed as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. (b) Termination of Amendments to Certain Agreements As previously disclosed in the Current Report onForm 8-K filed by the Company on March 15, 2007 (the “March 15, 2007 Form 8-K”), the Company and certain of its subsidiaries previously entered into certain agreements providing for necessary third-party waivers and consents to the Merger and related transactions. Realogy Corporation The Company and its subsidiaries, PHH Mortgage Corporation (“PHH Mortgage”) and PHH Broker Partner Corporation; Realogy Real Estate Services Group, LLC (formerly Cendant Real Estate Services Group, LLC), Realogy Services Venture Partner Inc. (formerly known as Cendant Real Estate Services Venture Partner, Inc.), Century 21 Real Estate LLC, Coldwell Banker Real Estate Corporation, ERA Franchise Systems, Inc., Sotheby’s International Realty Affiliates, Inc., each a subsidiary of Realogy Corporation; TM Acquisition Corp; and PHH Home Loans LLC entered into a Consent and Amendment (the “Consent”) on March14, 2007. The Consent revised certain change in control, non-compete, fee and other provisions as disclosed in the March 15, 2007 Form 8-K.The amendments reflected in the Consent were going to be effective immediately prior to the closing of the sale of the Company’s mortgage business by GECC to an affiliate of The Blackstone Group.The Consent willterminate and be void without any further action on the part of the Company as a result of the termination of the Merger Agreement described above in Item 1.02(a). Merrill Lynch
